Citation Nr: 1420987	
Decision Date: 05/09/14    Archive Date: 05/21/14

DOCKET NO.  11-16 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to an apportionment of the Veteran's VA non-service-connected pension benefits prior to July 7, 2013.


WITNESSES AT HEARINGS ON APPEAL

Appellant, the Veteran, and T.S.


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from October 1945 to November 1946 and died on July [redacted], 2013. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2010 decision of the Department of Veterans Affairs (VA) Regional Office and Pension Management Center (RO) in St. Paul, Minnesota, that denied the appellant's claim for an apportionment of the Veteran's non-service-connected pension benefits on the basis that her marriage to the Veteran was terminated in 2006.  Jurisdiction of the appellant's claim is currently with the VA RO in Reno, Nevada.

On May 16, 2012, the appellant testified during a hearing at the RO before the undersigned Veterans Law Judge.  She was unrepresented at the hearing and expressed her wish to proceed without a representative.  See May 16, 2012 Board hearing transcript at page 2.

On May 17, 2012, the Veteran testified during a hearing at the RO before the undersigned.  He was accompanied by his designated service representative and T.S., a friend and witness.  Copies of both transcripts are of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.






REMAND

A veteran's benefits may be apportioned if a veteran is not residing with his spouse or children, and a claim for apportionment is filed for or on behalf of the spouse or children.  38 C.F.R. § 3.452(a) (2013).

Upon a divorce from a veteran, the ex-spouse loses her status as a veteran's spouse, including any potential entitlement to an apportionment of his VA disability compensation, effective from the date of their divorce.  See 38 U.S.C.A. § 101(31) (West 2002); 38 C.F.R. §§ 3.1(j), 3.50 (2013).

VA regulations provide for two types of apportionments.  The first type is a "general" apportionment, which may be paid under the circumstances set forth in 38 C.F.R. § 3.450 (2013).  More specifically, all or any part of the pension or compensation payable on account of any veteran may be apportioned if a veteran is not residing with his spouse or children, and a veteran is not reasonably discharging his responsibility for the spouse's or children's support.  38 U.S.C.A. § 5307(a)(2) (West 2002); 38 C.F.R. § 3.450(a)(1)(ii).  It is not necessary for the claimant to establish the existence of hardship in order to obtain an apportionment under 38 C.F.R. § 3.450.  See Hall v. Brown, 5 Vet. App. 294 (1993).  No apportionment will be made where a veteran is providing for dependents.  38 C.F.R. § 3.450.

The second type is a "special" apportionment.  38 C.F.R. § 3.451 (2013).  Under this type of apportionment, without regard to any other provision regarding apportionment, where hardship is shown to exist, compensation may be specially apportioned between a veteran and his dependents on the basis of the facts of the individual case as long as it does not cause undue hardship to the other persons in interest.

Both types of apportionments (either "general" or "special" apportionment) are payable to a spouse or dependent.  38 U.S.C.A. § 5307(a)(2); 38 C.F.R. §§ 3.450(a)(1)(ii), 3.451.

In addition, 38 C.F.R. § 3.451 provides that apportionment of more than 50 percent of a veteran's benefits is ordinarily considered to constitute undue hardship on him or her while apportionment of less than 20 percent of his or her benefits is ordinarily considered insufficient to constitute a reasonable amount for any apportionee. 

The "benefit-of-the-doubt" rule is not for application in a contested claim such as this case because the benefit of the doubt cannot be given to both the appellant and the Veteran simultaneously.  Elias v. Brown, 10 Vet. App. 259, 263 (1997).

Per the hearing testimony, the Veteran and appellant met in approximately 2002, when he was in his late 70s.  He lived in an assisted living facility where he paid approximately $2,000.00 per month for services.  In 2003, he moved into the appellant's home and paid her rent.  They married in August 2003.  See May 16, 2012 Board hearing transcript at pages 3-4 and August 2003 Marriage Certificate.

The appellant and the Veteran stated that a final divorce decree was not issued in their marriage.  See May 16, 2012 Board hearing transcript at page 12 and May 17, 2012 Board hearing transcript at page 3.  The Veteran lacked the funds to finalize the divorce.  See May 17, 2012 Board hearing transcript at pages 5-6.  

The claims file contains May and June 2007 letters from attorneys for the Veteran and appellant indicating that their divorce was not finalized.  The appellant submitted an unsigned September 2007 Stipulation and Order Granting Decree of Divorce.

However, during the Veteran's hearing, it was asserted that his lack of funds created a "financial hardship" as to the claimed apportionment.  Id. at 6.  Further, even if the appellant was still his legal spouse, she created an unsafe living environment for him that necessitated police intervention and his removal from the home for his physical safety.  Id.  at 5-6, 9, and 11.  It was argued that such circumstances created a hardship that affected the appellant's apportionment claim.  Id. at 11.  

T.S., the Veteran's friend and witness, testified that the appellant limited the Veteran's telephone use and ability to collect mail, exhausted his credit card limit, and verbally and physically abused him, that led to concern about his personal safety.  Id. at 8-9 and 11.  The appellant maintains that the Veteran had a gambling problem and left her in 2004 to live with his gambling friends.  See May 16, 2012 Board hearing transcript at pages 6-10 and June 10, 2011 written statement.

After leaving the appellant's home, the Veteran was unable to live alone, his mental health was affected, and he was in need of aid and attendance since approximately 2006.  See May 17, 2012 Board hearing transcript at pages 11-12.  The Veteran lived at another person's home, and T.S. helped with his activities of daily living, took him places, and provided food for him.  Id. at 24, 26-27.  

The record shows that special monthly pension based on the need for aid and attendance was in effect since September 2007.

Efforts should be made to obtain a copy of any Las Vegas Police Department report regarding the Veteran's removal from his home for his personal safety, described by him and T.S., that apparently occurred sometime between August 2003 and March 2005 (when the divorce complaint was filed).  

In May 2010, the appellant reported that she had no income or assets and had been unemployed since 2009.  Up-to-date financial information should be obtained from her.  

In July 2010, M-I. K. provided financial information on the Veteran's behalf, including his signed VA 21-0788 (Information Regarding Apportionment of Beneficiary's Award).  It is possible that his friend and witness, T.S., may have additional information on his behalf.  

Accordingly, the case is REMANDED for the following action:

1. Contact the Las Vegas, Nevada, Police Department, and request a copy of any incident reports(s) regarding the Veteran and the appellant, to specifically include a report regarding removal from his home for his personal safety, sometime between August 2003 and March 2005.  If the requested records are unavailable, such should be documented in writing in the claims file, and the appellant so notified in writing.

2. Provide the appellant with a Financial Status Report form, and request that she provide up-to-date information on it as to her income, expenses, assets, and debts.

3. Contact T.S., the Veteran's witness, and provide her with a Financial Status form, and request that she complete the form to the best of her ability as to the Veteran's income, expenses, assets, and debts.  

4. After the development requested above has been completed to the extent possible, review the entire record, with consideration of potential entitlement to a general apportionment under 38 C.F.R. § 3.450 or a special apportionment under 38 C.F.R. § 3.451 prior to July [redacted], 2012.  If the benefit sought on appeal remains denied, the appellant, and the Veteran's representative should be furnished a supplemental statement of the case and given the opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



